--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10.1




October 7, 2008




Steve Flynn
13 Watch Hill Road
Pleasantville, NY 10570


Dear Steve,


On behalf of Proginet Corporation, I am pleased to offer you the position of
Chief Operating Officer, reporting to me. For your reference, I have included a
copy of your job description.


The proposed terms of employment with Proginet Corporation are as follows:


I.         Salary and Bonus


     Your starting salary will be $10,417 per semi-monthly pay period, which is
equivalent to $250,000 on an annualized basis.


     You will be eligible for a quarterly performance bonus with an annual
target amount of $150,000. The bonus amount to be paid will be determined based
upon the achievement of agreed upon objectives, established by the CEO and
approved by the Board of Directors, as part of the annual business plan process.
These objectives will be weighted so that fifty percent of the target amount is
based on your performance under your Revenue and Profitability Targets and fifty
percent is based on the achievement of specific objectives, of which $75,000 is
guaranteed in your first year of employment.


     All salary, bonus and draw payments are subject to normal withholdings.


II.        Stock Options


 
o
As part of your compensation package, subject to the approval of the Board of
Directors and shareholder approval of the amendments to the 2000 Stock Option
Plan, you will be granted stock options to purchase 100,000 shares of Proginet
Corporation common stock at a grant price, at the closing price on the OTC BB on
the signature date of this agreement, which are fully vested.

 
o
After 180 days from signature date of this agreement, subject to the approval of
the Board of Directors and shareholder approval of the amendments to the 2000
Stock Option Plan, you will also be granted stock options to purchase 100,000
shares of Proginet Corporation common stock at a grant price, at the closing
price on the OTC BB on such date, which are also fully vested.

 
o
Additionally, on the signature date of this agreement, subject to the approval
of the Board of Directors and shareholder approval of the amendments to the 2000
Stock Option Plan, you will be granted stock options to purchase up to 300,000
shares of Proginet Corporation common stock at a grant price based on the
closing price on the OTC BB on the signature date of this agreement.  Such
options will vest based upon the following schedule:


 
 

--------------------------------------------------------------------------------

 



Proginet Corporation Fiscal Year
Options
Vesting Date, if performance criteria has been met
Fiscal Year 2009
up to 100,000
50%, 7/31/2009
50%, 7/31/2010
Fiscal Year 2010
up to 100,000
50%, 7/31/2010
50%, 7/31/2011
Fiscal Year 2011
up to 100,000
50%, 7/31/2011
50%, 7/31/2012





III.       Benefits Package


     Beginning on the first day of the month following three months of
continuous employment from your start date, you are eligible to participate in a
comprehensive benefits program including medical, dental, life and disability
insurance.


     You will have the opportunity to select from various supplemental medical
programs offered through AFLAC. Furthermore, you will also be eligible to
participate in a 401(k) Plan and Pre-Tax Flexible Spending Plan. Currently,
Proginet matches 50% of the first 6% contributed by the employee to its 401(k)
Plan, subject to IRS limitations.


IV.       Compensated Absences


     From your date of hire through December 31, 2008, you will receive 5 (five)
days of vacation per month. Thereafter, you will receive 25 days of paid
vacation on an annual basis. You are also entitled to personal time off and sick
leave in accordance with Proginet Corporation Human Resource Employee Manual and
Procedure Guide.


V.        Other Employment Related Documents


     As a public company, all employees are also required to sign Proginet’s
Confidentiality and Non-Competition Agreement, Code of Business Conduct and
Ethics Agreement and Insider Trading Policy Agreement upon joining Proginet.


In addition, because you will be a Section 16 Officer, Proginet Corporation
requests that, within (1) business day of signing this letter, you


 
a.
sign Proginet Corporation’s standard form power of attorney to facilitate the
filing of Forms 3, 4 and 5 by Proginet Corporation on your behalf, and

 
b.
either provide your existing SEC Central Index Key (CIK) information or sign a
completed Form ID to obtain a CIK.


 
 

--------------------------------------------------------------------------------

 

VI.       Change of Ownership Control


     If a Change of Ownership Control occurs during your tenure at Proginet
Corporation, all options previously granted shall vest immediately.


VII.      Termination


     If, in the event:


 
a.
Proginet Corporation terminates your employment for any reason other than Cause,
your death, or Disability, or

 
b.
you  terminate your employment following a Constructive Termination,



then subject to your delivery of a signed release of claims in a form reasonably
satisfactory to Proginet Corporation, you  will be entitled to:


i.
Continuation for a period of six months of your base salary, paid in accordance
with Proginet Corporation's payroll practices,

ii.
Continuation for a period of three months of the exercisability of your then
outstanding Proginet Corporation stock options, and

iii.
Continuation of your then existing and subscribed to benefits for six months.



     In the event of termination for Cause, you will not be entitled to any such
payments, salary, bonus, or benefits.


VIII.    At-Will Employment


      If you choose to accept this offer, please understand your employment is
voluntarily entered into and is for no specific period. As a result, you are
free to resign at any time, for any reason, or for no reason. Similarly,
Proginet Corporation is free to conclude its at-will employment relationship
with you at any time, with or without cause.


    Steve, we trust that you agree with the Proginet Board of Directors, that
you have a great contribution to make to Proginet Corporation. We are confident
that you will find working at Proginet a rewarding experience. We look forward
to a favorable reply and the opportunity of working with you to create a
successful company.


    You will also find enclosed, the Chief Operating Officer Job Description and
Variable Compensation Plan for Fiscal Year 2009.


     To indicate your acceptance of this offer of employment, please sign and
date this confirmation form and return it to Proginet Corporation. This letter,
along with the Proginet Corporation Human Resource Employee Manual and Procedure
Guide and other policy documents applicable to Proginet Corporation employees
and the Plan Documents governing the health and welfare benefit plans, all which
you will receive shortly, sets forth the terms of your employment with Proginet
Corporation and supersedes any prior representations or agreements, whether
written or oral.


     Importantly, your employment with Proginet Corporation is contingent on a
background check. The terms and conditions in the Proginet Corporation Human
Resource Employee Manual and Procedure Guide and the Plan Documents are subject
to change at any time by Proginet Corporation and/or Board of Directors, subject
to requirements of federal, state or local law. This letter may only be modified
by a written agreement signed by you and the President and CEO of Proginet
Corporation.

 
 
 

--------------------------------------------------------------------------------

 



This offer will expire at noon Eastern Daylight Time on October 31, 2008.







   
Sandy Weil
 
President & CEO
 



Please indicate acceptance of this offer by returning this form with your
signature.


I agree to and accept the enclosed offer of employment with Proginet
Corporation. I agree that my start date will be on or about November 1, 2008.







     
Steve Flynn
 
Date of Acceptance
     





Encl.

 
 

--------------------------------------------------------------------------------

 

Certain Definitions


For purposes of this letter, we have identified certain definitions for your
review:


"Cause" means only: the commission of a felony by you intended to result in your
substantial personal enrichment at Proginet Corporation’s expense, conviction of
a crime involving moral turpitude, or willful failure to perform your duties to
Proginet Corporation, which failure is deliberate, results in injury to Proginet
Corporation, and continues for more than 15 days after written notice is given
to you. For purposes of this definition, no act or omission is considered to
have been "willful" unless it was not in good faith and you had knowledge at the
time that the act or omission was not in the best interests of Proginet
Corporation.


"Change of Ownership Control" means any sale of all or substantially all of
Proginet Corporation’s assets, or any merger, consolidation, or stock sales that
results in the holders of Proginet Corporation’s capital stock immediately prior
to such transaction owning less than 50% of the voting power of Proginet
Corporation’s capital stock immediately after such transaction.


"Constructive Termination" means a material diminution of duties, a change in
title or reporting relationship, a change greater than 25 miles in the location
of your designated work place for Proginet Corporation, a reduction in base
salary, or the failure of any successor to the assets or business through any
Change of Ownership Control to fully assume all obligations of Proginet
Corporation under this agreement.


"Disability" means an illness, injury or other incapacitating condition as a
result of which you are unable to perform your duties at Proginet Corporation
for any six (6) consecutive months. In any such event, Proginet Corporation, in
its sole discretion, may terminate your employment by giving you notice of
termination for Disability. you  agree to submit to such medical examinations as
may be necessary to determine whether a Disability exists, pursuant to such
reasonable requests made by Proginet Corporation from time to time, and any
determination as to the existence of a Disability shall be made by a physician
selected by Proginet Corporation.
 

--------------------------------------------------------------------------------